                                         KELLER & BENVENUTTI LLP
                                     1   Jane Kim (#298192)
                                     2   (jkim@kellerbenvenutti.com)
                                         Thomas B. Rupp (#278041)
                                     3   (trupp@kellerbenvenutti.com)
                                         650 California Street, Suite 1900
                                     4   San Francisco, CA 94108
                                         Tel: 415 496 6723
                                     5
                                         Fax: 650 636 9251
                                     6
                                         Attorneys for Debtor
                                     7   and Debtor in Possession

                                     8
                                                                    UNITED STATES BANKRUPTCY COURT
                                     9                              NORTHERN DISTRICT OF CALIFORNIA
                                                                            OAKLAND DIVISION
                                    10
                                          In re:
                                    11                                                 Case No. 19-41283 (WJL)
                                          JADOOTV, INC.,                               Chapter 11
                                    12

                                    13                                 Debtor.
650 California Street, Suite 1900




                                                                                       Adv. Pro. No. 19-04042 (WJL)
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14

                                    15
                                          JADOOTV INC.;                                JOINT STATEMENT OF DEBTORS AND DISH
                                    16    CLOUDSTREAM MEDIA, INC.,                     NETWORK L.L.C. REGARDING JANUARY 8,
                                    17                                                 2020 STATUS CONFERENCE AND NOTICE
                                                                                       OF PROPOSED ORDER WITH RESPECT TO
                                    18                                 Plaintiffs,     RELIEF FROM STAY MOTION AND MOTION
                                          v.                                           FOR PRELIMINARY INJUNCTION
                                    19

                                    20    DISH NETWORK L.L.C.                          Date: January 8, 2020
                                                                                       Time: 10:30 a.m.
                                    21                                 Defendant.      Place: United States Bankruptcy Court
                                                                                              Courtroom 220
                                    22                                                        1300 Clay Street
                                                                                              Oakland, CA 94612
                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                    Case: 19-41283      Doc# 217     Filed: 01/07/20     Entered: 01/07/20 10:36:24     Page 1 of 3
                                                                                           2
                                     1          JadooTV, Inc. (“JadooTV” of the “Debtor”), as debtor and debtor in possession in the above-

                                     2   captioned chapter 11 case (the “Chapter 11 Case”), and DISH Network L.L.C. (“DISH”) hereby

                                     3   submit this Joint Statement in connection with the continued status conference in the Chapter 11

                                     4   Cases to be held on January 8, 2020, at 10:30 a.m. (Pacific time):

                                     5          1.      On August 19, 2019, DISH filed DISH Network L.L.C.’s Motion for Relief from Stay

                                     6   Pursuant to 11 U.S.C. § 362(d) and Memorandum of Points and Authorities [Dkt. No. 102] (the

                                     7   “Relief from Stay Motion”), seeking that the Court lift the automatic stay and permit DISH to

                                     8   prosecute the Copyright Action (as defined therein) against JadooTV.

                                     9          2.      On August 30, 2019, the Debtors filed (a) an opposition to the Relief from Stay

                                    10   Motion, and (b) a Motion for a Preliminary Injunction and Temporary Restraining Order as to DISH

                                    11   Network L.L.C. v. JadooTV, Inc., et al., 2:18-CV-09768-FMO-KS (C.D. Cal.) and Memorandum of

                                    12   Points and Authorities in Support [Dkt. No. 2, Adv. Pro. No. 19-04042] (the “Motion for

                                    13   Preliminary Injunction”). By the Motion for Preliminary Injunction, the Debtors sought that the
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14   Court enjoin further prosecution of the Copyright Action against Sajid Sohail (“Sohail”), with the

                                    15   same effect and to the same extent as would be the case if section 362(a) of the Bankruptcy Code

                                    16   applied.

                                    17          3.      The Court held hearings on the Relief from Stay Motion and the Motion for

                                    18   Preliminary Injunction on September 4, September 16, 2019, and October 2, 2019.

                                    19          4.      On October 3, 2019, the Court entered the Order with Respect to Relief from Stay

                                    20   Motion and Motion for Preliminary Injunction [Dkt. No. 168], which, among other things, stayed the

                                    21   Copyright Action as against JadooTV and enforced a standstill of the Copyright Action as against

                                    22   Sohail, conditioned upon JadooTV filing a plan of reorganization by no later than December 31,

                                    23   2019, unless such deadline is modified by further Court order.

                                    24          5.      JadooTV did not file a plan of reorganization by December 31, 2019. Accordingly,

                                    25   JadooTV and DISH have agreed that the automatic stay with respect to the Copyright Action will be

                                    26   lifted and that DISH may prosecute the Copyright Action against both JadooTV and Sohail, effective

                                    27   as of January 14, 2020, to allow DISH to liquidate its claims in the Copyright Action.

                                    28          6.      JadooTV will also dismiss the above-captioned adversary proceeding.



                                    Case: 19-41283       Doc# 217     Filed: 01/07/20     Entered: 01/07/20 10:36:24       Page 2 of 3
                                                                                          3
                                     1          7.     A proposed order, as agreed upon by the parties, is attached as Exhibit A hereto (the

                                     2   “Proposed Order”).

                                     3          8.     The parties will seek the Court’s consideration of the Proposed Order at the status

                                     4   conference scheduled for January 8, 2020, at 10:30 a.m.

                                     5   Dated: January 7, 2020
                                                                                              KELLER & BENVENUTTI LLP
                                     6

                                     7
                                                                                              By: /s/ Jane Kim
                                     8                                                              Jane Kim

                                     9                                                        Attorneys for Debtor and Debtor in Possession
                                    10
                                                                                              HAGAN NOLL & BOYLE LLC
                                    11

                                    12
                                                                                              By: /s/ Christopher P. Craven
                                    13                                                        Christopher P. Craven
650 California Street, Suite 1900
  Keller & Benvenutti LLP




                                                                                              Attorneys for DISH Network L.L.C.
   San Francisco, CA 94108




                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                    Case: 19-41283      Doc# 217      Filed: 01/07/20    Entered: 01/07/20 10:36:24       Page 3 of 3
